


109 HR 5640 RH: To amend part B of title IV of the Social

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 311
		109th CONGRESS
		2d Session
		H. R. 5640
		[Report No.
		  109-555]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 20, 2006
			Mr. Herger (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			July 12, 2006
			Additional sponsors: Mr.
			 English of Pennsylvania, Ms.
			 Hart, Mr. Foley,
			 Mr. Camp of Michigan,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Emanuel, and
			 Mr. Cardin
		
		
			July 12, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 20, 2006
		
		A BILL
		To amend part B of title IV of the Social
		  Security Act to reauthorize the safe and stable families program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Child
			 and Family Services Improvement Act of 2006.
		2.FindingsThe Congress finds as follows:
			(1)For Federal fiscal year 2004, child
			 protective services (CPS) staff nationwide reported investigating or assessing
			 an estimated 3,000,000 allegations of child maltreatment, and determined that
			 872,000 children had been abused or neglected by their parents or other
			 caregivers.
			(2)Combined, the Child Welfare Services (CWS)
			 and Promoting Safe and Stable Families (PSSF) programs provide States about
			 $700,000,000 per year for services intended to ensure the safety, permanency,
			 and well-being of children. These programs are considered the largest source of
			 targeted Federal funding in the child protection system for prevention—that is,
			 for services to ensure that children are not abused or neglected and, whenever
			 possible, help children remain safely with their families.
			(3)States have broad flexibility in directing
			 CWS dollars to protect children from abuse and neglect. Under the PSSF program,
			 States must invest significant portions of program funds in family preservation
			 services, family support services, time-limited reunification services, and
			 post-adoption support services.
			(4)However, a 2003 report by the Government
			 Accountability Office (GAO) reported that little research is available on the
			 effectiveness of activities supported by CWS funds—evaluations of services
			 supported by PSSF funds have generally shown little or no effect.
			(5)Further, the Department of Health and Human
			 Services recently completed initial Child and Family Service Reviews (CFSRs) in
			 each State. No State was in full compliance with all measures of the CFSRs. The
			 CFSRs also revealed that States need to work to prevent repeat abuse and
			 neglect of children, improve services provided to families to reduce the risk
			 of future harm (including by better monitoring the participation of families in
			 services), and strengthen upfront services provided to families to prevent
			 unnecessary family break-up and protect children who remain at home.
			(6)Federal policy should ensure that States
			 are appropriately targeting CWS and PSSF funds to assist at-risk families and
			 protect abused and neglected children to address issues found in the CFSRs.
			 Encouraging States to invest their CWS and PSSF funds in services that promote
			 and protect the welfare of children, support strong, healthy families, and
			 reduce the reliance on out-of-home care, will help ensure all children are
			 raised in safe, loving families.
			(7)CFSRs also found a strong correlation
			 between frequent caseworker visits with children and positive outcomes for
			 these children, such as timely achievement of permanency and other indicators
			 of child well-being.
			(8)However, a December 2005 report by the
			 Department of Health and Human Services Office of Inspector General found that
			 only 20 States were able to produce reports to show whether caseworkers
			 actually visited children in foster care on at least a monthly basis, despite
			 the fact that nearly all States had written standards suggesting monthly visits
			 were State policy. In fact, 7 of these 20 States indicated that fewer than half
			 of the children in foster care were visited on a monthly basis.
			(9)The Deficit Reduction Act of 2005 provided
			 $40,000,000 in fiscal year 2006 for the PSSF program which this Act ensures
			 will be available and which the Congressional Budget Office estimates will
			 increase mandatory budget authority by $40,000,000 each year from 2006 through
			 2015, for a total of $400,000,000.
			(10)A 2003 GAO report found that the average
			 tenure for a child welfare caseworker is less than 2 years and this level of
			 turnover negatively affects safety and permanency for children.
			(11)Targeting additional PSSF funds to ensure
			 children in foster care are visited on at least a monthly basis will promote
			 better outcomes for vulnerable children, including by preventing further abuse
			 and neglect.
			3.Reauthorization of the
			 safe and stable families program
			(a)Elimination of
			 findingsSection 430 of the Social Security Act (42 U.S.C. 629)
			 is amended by striking all through (b)
			 Purpose.—The
			 purpose and inserting the following:
				
					430.PurposeThe
				purpose
					.
			(b)Limitation on
			 administrative cost reimbursementSection 434 of such Act (42
			 U.S.C. 629d) is amended—
				(1)in subsection (a), by
			 inserting , subject to subsection (d), after
			 shall; and
				(2)by adding at the end the
			 following:
					
						(d)Limitation on
				reimbursement for administrative costsThe Secretary shall not make a payment to a
				State under this section with respect to expenditures for administrative costs
				during a fiscal year, to the extent that the total amount of the expenditures
				exceeds 10 percent of the total expenditures of the State during the fiscal
				year under the State plan approved under section
				432.
						.
				(c)Funding of mandatory
			 grants at $345 million per fiscal yearSection 436(a) of such Act
			 (42 U.S.C. 629f(a)) is amended by striking for fiscal year 2006.
			 and all that follows and inserting for each of fiscal years 2007 through
			 2011..
			(d)Funding of
			 discretionary grantsSection 437(a) of such Act (42 U.S.C.
			 629g(a)) is amended by striking 2002 through 2006 and inserting
			 2007 through 2011.
			(e)Increase in set-asides
			 for Indian tribes
				(1)Mandatory
			 grantsSection 436(b)(3) of such Act (42 U.S.C. 629f(b)(3)) is
			 amended by striking 1 and inserting 3.
				(2)Discretionary
			 grantsSection 437(b)(3) of such Act (42 U.S.C. 629g(b)(3)) is
			 amended by striking 2 and inserting 3.
				(f)Collection of data on
			 tribal promoting safe and stable families plansSection 432(b)(2)
			 of such Act (42 U.S.C. 629b(b)(2)) is amended—
				(1)by striking subparagraph
			 (A); and
				(2)in subparagraph (B), by
			 striking Notwithstanding subparagraph (A) of this paragraph, the
			 and inserting The.
				(g)Authority of
			 intertribal consortia To apply for grantsSection 432(b)(2) of
			 such Act (42 U.S.C. 629(b)(b)(2)), as amended by subsection (f) of this
			 section, is amended—
				(1)by inserting before
			 subparagraph (B) the following:
					
						(A)Intertribal
				consortiaThis subpart shall not be interpreted to preclude the
				development and submission of a single tribal plan under this subpart by the
				participating tribes of an intertribal
				consortium.
						;
				and
				(2)in subparagraph
			 (B)—
					(A)by inserting or
			 tribal consortium after Indian tribe; and
					(B)by inserting and
			 tribal consortia after Indian tribes.
					(h)Technical
			 correctionSection 431(a)(6) of such Act (42 U.S.C. 629a(a)(6))
			 is amended by striking 1986 and inserting
			 1996.
			4.Targeting of increased
			 safe and stable families program resources to support monthly caseworker
			 visits
			(a)Reservation and use of
			 funds
				(1)In
			 generalSection 436(b) of the Social Security Act (42 U.S.C.
			 629f(b)) is amended by adding at the end the following:
					
						(4)Support for
				monthly caseworker visits
							(A)ReservationIn
				the case of each of fiscal years 2006 through 2011, the Secretary shall reserve
				$40,000,000 for allotment in accordance with section 433(e).
							(B)Use of
				funds
								(i)In
				generalA State to which an amount is paid from amounts reserved
				under subparagraph (A) shall use the amount to support monthly caseworker
				visits with children who are in foster care under the responsibility of the
				State, with a primary emphasis on activities designed to improve caseworker
				retention, recruitment, training, and ability to access the benefits of
				technology.
								(ii)NonsupplantationA State to which an amount is paid from
				amounts reserved pursuant to subparagraph (A) shall not use the amount to
				supplant any Federal funds paid to the State under part E that could be used as
				described in clause
				(i).
								.
				(2)Effect on amounts
			 reserved for Indian tribesSection 436(b)(3) of such Act (42
			 U.S.C. 629b(b)(3)) is amended by striking The and inserting
			 After applying paragraph (4) (but before applying paragraphs (1) or
			 (2)), the.
				(b)Allotment of
			 fundsSection 433 of such Act (42 U.S.C. 629c) is amended—
				(1)in subsection (d), by
			 inserting subsection (a), (b), or (c) of before this
			 section the 1st and 2nd places it appears; and
				(2)by adding at the end the
			 following:
					
						(e)Special rules
				applicable to funds reserved To support monthly caseworker visits
							(1)Allotments
								(A)TerritoriesFrom
				the amount reserved pursuant to section 436(b)(4)(A) for fiscal year 2006 or
				any succeeding fiscal year, the Secretary shall allot to each jurisdiction
				specified in subsection (b) of this section that meets the requirements of
				paragraph (2) of this subsection for the fiscal year an amount determined in
				the same manner as the allotment to each of such jurisdictions is determined
				under section 423 (without regard to the initial allotment of $70,000 to each
				State).
								(B)Other
				StatesFrom the amount reserved pursuant to section 436(b)(4)(A)
				for fiscal year 2006 or any succeeding fiscal year that remains after applying
				subparagraph (A) of this paragraph for the fiscal year, the Secretary shall
				allot to each State (other than an Indian tribe) not specified in subsection
				(b) of this section that meets the requirements of paragraph (2) of this
				subsection for the fiscal year an amount equal to such remaining amount
				multiplied by the food stamp percentage of the State (as defined in subsection
				(c)(2) of this section) for the fiscal year, except that in applying subsection
				(c)(2)(A) of this section, subsection (e)(1)(B) shall be
				substituted for such paragraph (1).
								(2)RequirementsThe
				requirements of this paragraph are the following:
								(A)Amounts allotted
				for fiscal year 2007In the
				case of amounts reserved pursuant to section 436(b)(4)(A) for fiscal year 2007,
				the State has provided to the Secretary data which shows, for the most recent
				fiscal year for which such information is available—
									(i)the percentage of
				children in foster care under the responsibility of the State who were visited
				by the caseworker handling the case of the child at least once each month while
				the child was in such care; and
									(ii)the percentage of
				the visits that occurred in the residence of the child.
									(B)Amounts allotted
				for succeeding fiscal yearsIn the case of amounts reserved pursuant to
				section 436(b)(4)(A) for fiscal year 2008 or any succeeding fiscal year:
									(i)Data showing
				frequency and location of caseworker visitsThe State has
				provided to the Secretary data which shows, for the preceding fiscal year,
				that—
										(I)for at least 90 percent of the children in
				foster care under the responsibility of the State—
											(aa)the caseworker
				handling the case of the child visited the child at least once each month while
				the child was in such care; and
											(bb)the
				majority of the visits occurred in the residence of the child; or
											(II)the State made
				the requisite annual progress, as determined by the Secretary, to comply with
				subclause (I) by October 1, 2011.
										(ii)State ability
				to verify frequency of caseworker visitsThe Secretary has verified that the State
				has in effect such policies and standards as may be necessary to enable the
				State to determine whether, for at least 90 percent of the children in foster
				care under the responsibility of the State, a caseworker visited the child at
				least once each month during the fiscal year.
									(iii)Verification
				of nonsupplantation complianceThe State has provided to the Secretary
				such documentation as may be necessary to verify that the State has complied
				with section 436(b)(4)(B)(ii) during the fiscal
				year.
									.
				(c)Payments to
			 StatesSection 434(a) of such
			 Act (42 U.S.C. 629d(a)), as amended by section 3(b)(1) of this Act, is amended
			 by striking the lesser of— and all that follows and inserting
			 the following:
				
					the sum
			 of—(1)the lesser
				of—
						(A)75 percent of the
				total expenditures by the State for activities under the plan during the fiscal
				year or the immediately succeeding fiscal year; or
						(B)the allotment of the State under subsection
				(a), (b), or (c) of section 433, whichever is applicable, for the fiscal year;
				and
						(2)the lesser
				of—
						(A)75 percent of the
				total expenditures by the State in accordance with section 436(b)(4)(B) during
				the fiscal year or the immediately succeeding fiscal year; or
						(B)the allotment of
				the State under section 433(e) for the fiscal
				year.
						.
			5.Improvements to the
			 child welfare services program
			(a)FundingSubpart 1 of part B of title IV of the
			 Social Security Act (42 U.S.C. 620–628b) is amended by striking sections 420
			 and 425 and inserting after section 424 the following:
				
					425.Limitations on authorization of
		  appropriationsTo carry out this subpart, there are
				authorized to be appropriated to the Secretary not more than $325,000,000 for
				each of fiscal years 2007 through
				2011.
					.
			(b)Purpose of
			 programSuch subpart is
			 further amended—
				(1)by striking section
			 424;
				(2)by redesignating sections 421 and 423 as
			 sections 423 and 424, respectively, and by transferring section 423 (as so
			 redesignated) so that it appears after section 422; and
				(3)by inserting after the
			 subpart heading the following:
					
						421.PurposeThe purpose of this subpart is to promote
				State flexibility in the development and expansion of a coordinated child and
				family services program that utilizes community-based agencies and ensures all
				children are raised in safe, loving families, by—
							(1)protecting and promoting the welfare of all
				children;
							(2)preventing the neglect, abuse, or
				exploitation of children;
							(3)supporting at-risk families through
				services which allow children, where appropriate, to remain safely with their
				families or return to their families in a timely manner;
							(4)promoting the safety, permanence, and
				well-being of children in foster care; and
							(5)providing training, professional
				development and support to ensure a well-qualified child welfare
				workforce.
							.
				(c)Modification of State
			 plan requirementsSection 422 of such Act (42 U.S.C. 622) is
			 amended—
				(1)in subsection (b)—
					(A)by striking paragraphs
			 (3) through (5) and inserting the following:
						
							(3)include a
				description of the services and activities which the State will fund under the
				State program carried out pursuant to this subpart, and how the services and
				activities will achieve the purpose of this
				subpart;
							;
					(B)by striking paragraph (6)
			 and inserting after paragraph (3) (as added by subparagraph (A) of this
			 paragraph) the following:
						
							(4)contain a description of—
								(A)the steps the
				State will take to provide child welfare services statewide and to expand and
				strengthen the range of existing services and develop and implement services to
				improve child outcomes; and
								(B)the child welfare
				services staff development and training plans of the
				State;
								;
					(C)by redesignating
			 paragraphs (7) through (9) as paragraphs (5) through (7), respectively;
					(D)in paragraph (10)—
						(i)by striking subparagraph
			 (A);
						(ii)in subparagraph
			 (B)(iii)(II), by inserting , which may include a residential educational
			 program after in some other planned, permanent living
			 arrangement;
						(iii)by redesignating
			 subparagraph (B) as subparagraph (A); and
						(iv)by striking subparagraph
			 (C) and inserting after subparagraph (A) the following:
							
								(B)has in effect policies and administrative
				and judicial procedures for children abandoned at or shortly after birth which
				enable permanent decisions to be made expeditiously with respect to the
				placement of the
				children;
								;
						(E)in paragraph (14), by
			 striking and at the end;
					(F)in paragraph (15), by
			 striking the period and inserting a semicolon;
					(G)by redesignating
			 paragraphs (10) through (15) as paragraphs (8) through (13), respectively;
			 and
					(H)by adding at the end the
			 following:
						
							(14)include assurances that not more than 10
				percent of the expenditures of the State with respect to activities funded from
				amounts provided under this subpart will be for administrative costs;
				and
							(15)outlines how the State will ensure that
				physicians or other appropriate medical professionals are actively consulted
				and involved in—
								(A)assessing the
				health and well-being of children in foster care under the responsibility of
				the State; and
								(B)determining
				appropriate medical treatment for the
				children.
								;
				and
					(2)by adding at the end the
			 following:
					
						(c)DefinitionsIn
				this subpart:
							(1)Administrative
				costsThe term
				administrative costs means costs for the following, but only to
				the extent incurred in administering the State plan developed pursuant to this
				subpart: procurement, payroll management, personnel functions (other than the
				portion of the salaries of supervisors attributable to time spent directly
				supervising the provision of services by caseworkers), management, maintenance
				and operation of space and property, data processing and computer services,
				accounting, budgeting, auditing, and travel expenses (except those related to
				the provision of services by caseworkers or the oversight of programs funded
				under this subpart).
							(2)Other
				termsFor definitions of other terms used in this part, see
				section
				475.
							.
				(d)Provisions relating to
			 State allotmentsSection 423 of such Act, as so redesignated by
			 subsection (b)(2) of this section, is amended—
				(1)in subsection (a)—
					(A)by inserting
			 In
			 general.— after (a);
					(B)by striking
			 420 and inserting 425; and
					(C)by striking
			 He and inserting The Secretary;
					(2)in subsection (b)—
					(A)by inserting
			 Determination of
			 State allotment percentages.— after
			 (b); and
					(B)by striking per
			 centum each place it appears and inserting
			 percent;
					(3)in subsection (c), by
			 inserting Promulgation of State allotment
			 percentages.— after (c);
				(4)in subsection (d)—
					(A)by inserting
			 United States
			 defined.— after (d); and
					(B)by striking
			 fifty and inserting 50; and
					(5)by adding at the end the
			 following:
					
						(e)Reallotment of
				funds
							(1)In
				generalThe amount of any allotment to a State for a fiscal year
				under the preceding provisions of this section which the State certifies to the
				Secretary will not be required for carrying out the State plan developed as
				provided in section 422 shall be available for reallotment from time to time,
				on such dates as the Secretary may fix, to other States which the Secretary
				determines—
								(A)need sums in excess of the amounts allotted
				to such other States under the preceding provisions of this section, in
				carrying out their State plans so developed; and
								(B)will be able to so
				use such excess sums during the fiscal year.
								(2)ConsiderationsThe
				Secretary shall make the reallotments on the basis of the State plans so
				developed, after taking into consideration—
								(A)the population
				under 21 years of age;
								(B)the per capita
				income of each of such other States as compared with the population under 21
				years of age; and
								(C)the per capita
				income of all such other States with respect to which such a determination by
				the Secretary has been made.
								(3)Amounts
				reallotted to a State amounts deemed part of State allotmentAny
				amount so reallotted to a State is deemed part of the allotment of the State
				under this
				section.
							.
				(e)Payments to
			 States
				(1)Exclusion of
			 expenditures for child day care, foster care maintenance payments, and adoption
			 assistance payments from allowable expendituresSection 424 of
			 such Act, as so redesignated by subsection (b)(2) of this section, is
			 amended—
					(A)in subsection (c)—
						(i)in paragraph (1)—
							(I)by striking
			 No and inserting Except as provided in paragraph (2),
			 no;
							(II)by striking , for
			 any fiscal year beginning after September 30, 1979,;
							(III)in subparagraph (A), by
			 striking necessary and all that follows through
			 living; and
							(IV)in subparagraph (C), by
			 striking , to the extent and all that follows through
			 1979; and
							(ii)by striking paragraph
			 (2) and inserting the following:
							
								(2)In the case of a State which demonstrates
				to the Secretary that the State made an expenditure described in paragraph (1)
				in fiscal year 2005, the Secretary shall not make a payment to the State under
				this part for any fiscal year beginning after September 30, 2006, with respect
				to the State expenditures so described, to the extent that the Federal payment
				with respect to the expenditures so described for the fiscal year exceeds the
				lesser of—
									(A)the total amount of the Federal payment
				under this part for fiscal year 1979; or
									(B)the total amount of the Federal
				payment with respect to the expenditures so described for fiscal year
				2005.
									;
				and
						(B)in subsection (d)—
						(i)by striking
			 (excluding expenditures for activities specified in subsection
			 (c)(1)); and
						(ii)by striking such
			 activities and inserting activities specified in subsection
			 (c)(1).
						(2)Limitation on
			 administrative cost reimbursementSection 424 of such Act (42
			 U.S.C. 623), as so redesignated by subsection (b)(2) of this section, is
			 amended by adding at the end the following:
					
						(e)Limitation on
				reimbursement for administrative costsThe Secretary shall not make a payment to a
				State under this section with respect to expenditures during a fiscal year for
				administrative costs, to the extent that the total amount of the expenditures
				exceeds 10 percent of the total expenditures of the State during the fiscal
				year for activities funded from amounts provided under this
				subpart.
						.
				(3)Technical
			 amendmentSection 424(a) of
			 such Act, as so redesignated by subsection (b)(2) of this section, is amended
			 by striking per centum and inserting
			 percent.
				(f)Elimination of obsolete
			 provisionSection 426 of such Act (42 U.S.C. 626) is amended by
			 striking subsection (b) and redesignating subsection (c) as subsection
			 (b).
			(g)Conforming
			 amendments
				(1)Section 428(b) of such
			 Act (42 U.S.C. 628(b)) is amended by striking 421 and inserting
			 423.
				(2)Section 429 of such Act
			 (42 U.S.C. 628a) is amended—
					(A)(i)by striking the
			 following:
							
								429.child welfare traineeshipsThe
				Secretary
								;
				and
						(ii)inserting the
			 following:
							
								(c)Child welfare
				traineeshipsThe
				Secretary
								;
				and
						(B)by transferring the
			 provision to the end of section 426 (as amended by subsection (f) of this
			 section).
					(3)Section 429A of such Act
			 (42 U.S.C. 628b) is redesignated as section 429.
				(4)Section 433(b) of such
			 Act (42 U.S.C. 629c(b)) is amended by striking 421 and inserting
			 423.
				(5)Section 437(c)(2) of such
			 Act (42 U.S.C. 629g(c)(2)) is amended by striking 421 and
			 inserting 423.
				6.Reauthorization of the
			 court improvement programSection 438 of the Social Security Act (42
			 U.S.C. 629h) is amended in each of subsections (c)(1)(A) and (d) by striking
			 2006 and inserting 2011.
		7.Reauthorization of
			 program for mentoring children of prisonersSection 439 of the Social Security Act (42
			 U.S.C. 629i) is amended—
			(1)in subsection (c), by
			 striking 2002 through 2006 and inserting 2007 through
			 2011; and
			(2)in subsection (h), by
			 striking paragraph (1) and inserting the following:
				
					(1)Limitations on
				authorization of appropriations; reservation of certain
				amountsTo carry out this section, there are authorized to be
				appropriated to the Secretary such sums as may be necessary for fiscal years
				2007 through
				2011.
					.
			8.Availability of
			 additional promoting safe and stable families resources for fiscal year
			 2006
			(a)AppropriationOut of any money in the Treasury of the
			 United States not otherwise appropriated, there are appropriated to the
			 Secretary of Health and Human Services $40,000,000 for fiscal year 2006 to
			 carry out subpart 2 of part B of title IV of the Social Security Act, in
			 addition to any amount otherwise made available for fiscal year 2006 to carry
			 out such subpart.
			(b)Availability of
			 fundsNotwithstanding section 434(b)(2) of such Act, the amounts
			 paid to States from the amount appropriated under subsection (a) of this
			 section shall remain available for expenditure by the States through fiscal
			 year 2008.
			9.ReportsSection 435 of the Social Security Act (42
			 U.S.C. 629e) is amended by adding at the end the following:
			
				(e)Reports
					(1)ContentThe
				Secretary shall submit to the Committee on Ways and Means of the House of
				Representatives and the Committee on Finance of the Senate biennial reports
				on—
						(A)the level of expenditures, and the programs
				and activities funded, under subpart 1 and this subpart by each State,
				territory, and Indian tribe to which funds are paid under this part;
						(B)the number of children and families served
				by each such State, territory, and Indian tribe under the programs; and
						(C)how spending under the programs has helped
				achieve the goals identified by each such State, territory, and Indian tribe as
				part of the annual planning process undertaken in developing plans pursuant to
				this part.
						(2)TimingThe
				Secretary shall submit the biennial reports required by paragraph (1) not later
				than July 1, 2008, and not later than July 1 of every other calendar year
				thereafter.
					.
		10.Effective
			 dates
			(a)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this Act shall take effect on October 1, 2006, and shall
			 apply to payments under part B of title IV of the Social Security Act for calendar quarters
			 beginning on or after such date, without regard to whether regulations to
			 implement the amendments are promulgated by such date.
			(b)Delay permitted if
			 State legislation requiredIf the Secretary of Health and Human
			 Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan developed pursuant
			 to subpart 1 of part B, or a State plan approved under subpart 2 of part B, of
			 title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this Act,
			 the plan shall not be regarded as failing to meet any of the additional
			 requirements before the 1st day of the 1st calendar quarter beginning after the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. If the State has a 2-year legislative session, each
			 year of the session is deemed to be a separate regular session of the State
			 legislature.
			(c)Availability of
			 additional promoting safe and stable families resources for fiscal year
			 2006Section 8 shall take effect on the date of the enactment of
			 this Act.
			
	
		July 12, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
